Exhibit 10.53

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

OPTION and LICENSE AGREEMENT

This Option and License Agreement (this “Agreement”), is entered into as of
July 5, 2001 (the “Effective Date”) by and between Sanquin Blood Supply
Foundation for the purpose of this agreement acting through her division
CLB-Research and Development, formed under the laws of the Netherlands
(hereinafter referred to as “CLB”) and Seattle Genetics, Inc., a Delaware
corporation (hereinafter referred to as “SGI”).

RECITALS

A. CLB owns intellectual property rights relating to certain antibodies directed
toward CD70 described in this Agreement;

B. SGI desires to acquire access to the antibodies for research and development
purposes and an option to a worldwide exclusive license to the antibodies.

C. CLB is willing to provide SGI with access to the antibodies and to grant SGI
an option to acquire a worldwide exclusive license in accordance with the terms
and conditions set forth in this Agreement.

AGREEMENT

The parties hereto agree as follows:

1. Definitions

“Affiliate” shall mean any corporation or other business entity controlled by,
controlling, or under common control with another entity, with “control” meaning
direct or indirect beneficial ownership of more than fifty percent (50%) of the
voting stock of such corporation, or more than a fifty percent (50%) interest in
the decision-making authority of such other unincorporated business entity; and
a corporation in which the maximum amount of stock permitted by law to be held
by another entity is beneficially owned by such other entity.

“Antibodies” shall mean the antibodies identified on Exhibit A and any other
antibodies directed toward human and murine CD70 that are owned or controlled by
CLB now or in the future.

“Antibody Technology” shall mean all rights to the Antibodies including, but not
limited to:

(a) the patents and patent applications currently existing or filed hereafter
covering the Antibodies, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
and



--------------------------------------------------------------------------------

(b) all trade secrets and other information , including but not limited to
present and future techniques, inventions, discoveries, developments, practices,
methods, formulations, specifications, processes, apparatus, knowledge,
know-how, skill, biological materials, design data, pharmacological,
toxicological and clinical test data, sequence data, analytical and quality
control data, manufacturing data and all other information and data relating to
the Antibodies including, the hybridoma cell line expressing each Antibody;

provided, however, that Antibody Technology shall not include trade secrets and
other information that is specifically and solely related to the Reagents
Programme.

“Approval” shall mean all approvals, licenses, registrations and authorizations
of all governmental agencies in a country necessary for the manufacture, use or
sale of a Licensed Product in the applicable country.

“Confidential Information” shall have the meaning assigned thereto in
Section 11.

“First Commercial Sale” shall mean, with respect to any Licensed Product, the
first sale for use or consumption by the general public of such product in any
country following Approval, or otherwise permitted, by the governing health
authority of such country. “First Commercial Sale” shall not include the sale of
any Licensed Product for use in clinical trials or research.

“License” shall have the meaning assigned thereto in Section 4.2.

“Licensed Products” shall mean any product incorporating the Antibodies or
derived from the Antibodies or their sequences.

“Net Sales” shall mean the amount actually received by SGI or its Affiliates or
sublicensees for the sale to an unaffiliated third party of a Licensed Product,
less the following deductions for amounts actually incurred related to the sale:

(a) [***]

(b) [***].

In the event that a Licensed Product is sold as part of a Combination Product
(as defined below), the Net Sales from the Combination Product, for the purposes
of determining royalty payments, shall be determined by [***].

As used above, the term “Combination Product” shall mean any pharmaceutical
product which comprises a Licensed Product and any other active compounds and/or
ingredients.

Net Sales shall not include transfer of Licensed Products at or below cost by or
on behalf of SGI in connection with research or clinical trials.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Option” means the option granted by CLB to SGI pursuant to the provisions of
Section 4.1 hereof to obtain the licenses under Section 4.2 hereof.

“Option Period” means, the period commencing as of the Effective Date and
continuing for a period of [***] unless terminated earlier pursuant to the
provisions of Section 4.1 below.

“Phase II Clinical Trial” shall mean a human clinical trial for which a primary
endpoint is a preliminary determination of efficacy in patients with the disease
being studied as required in 21 C.F.R. §312, or a similar clinical study
prescribed by the regulatory authorities in a country other than the United
States. Any well-controlled study intended to provide the substantial evidence
of efficacy necessary to support the filing of an approvable marketing
applications (such as a combined Phase II Clinical Trial/ Phase III Clinical
Trial, or any Phase III Clinical Trial in lieu of a Phase II Clinical Trial) (a
“Pivotal Study”) shall automatically be deemed to have reached Phase II status.
A Phase II Clinical Trial shall be deemed to have commenced when the first
patient in the study has been enrolled.

“Phase III Clinical Trial” shall mean a human clinical trial, the principal
purpose of which is to establish safety and efficacy in patients with the
disease being studied as required in 21 C.F.R. §312, or similar clinical study
prescribed by the regulatory authorities in a country other than the United
States. A Phase III Clinical Trial shall also include any other human clinical
trial intended as a Pivotal Study, whether or not such study is a traditional
Phase III Clinical Trial. A Phase III Clinical Trial shall be deemed to have
commenced when the first patient has been enrolled in a Pivotal Study.

“Reagents Programme” shall mean any kits or reagents for in vitro diagnostic and
research use, currently and prospectively listed and offered for sale in CLB’s
standard Immune Reagents Product List.

2. Delivery of Antibodies and Hybridomas. CLB shall deliver to SGI 5 mg of each
of the Antibodies, and hybridomas for each within [***] following the Effective
Date.

3. Use of Antibodies. As of the Effective Date, CLB grants to SGI a
non-exclusive, non-sublicensable, worldwide license to use the Antibodies solely
for research purposes. SGI shall use the Antibodies in compliance with all
applicable federal, state and local laws and regulations. No other license with
regards to the Antibodies shall be granted or implied unless and until the
Option is exercised by SGI.

4. Option and License Grant.

4.1 Option Grant and Exercise. Subject to the terms of this Agreement, CLB
hereby grants to SGI and its Affiliates an Option to acquire the License set
forth in Section 4.2 below with respect to the Antibodies and Antibody
Technology. At any time during the Option Period, SGI may provide written notice
to CLB that it wishes to acquire such License for the

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Antibodies and Antibody Technology. SGI shall be able to terminate the Option
for any reason by giving [***] advance written notice to CLB during the Option
Period.

4.2 License Grant. If (i) SGI elects to exercise its Option to acquire a License
with respect to the Antibody Technology pursuant to Section 4.1 and (ii) SGI
pays the Option exercise fee pursuant to Section 6.1.2 below, then subject to
the terms and conditions of this Agreement, and commencing as of the date that
SGI has both (i) so informed CLB in writing of such Option exercise and
(ii) paid the Option exercise fee, CLB is automatically deemed to grant, and in
such event hereby grants, to SGI, a worldwide, exclusive, non-transferable,
royalty-bearing license, with the right to sublicense, to develop, make, have
made, import, have imported, use, offer for sale, sell or otherwise distribute
Licensed Products (a “License”). The date upon which a License is granted with
respect to the Antibody Technology under this Section 4.2 is referred to herein
as the “License Date”.

5. Reservation. The License granted in Section 4.2 is subject to rights reserved
by CLB to [***].

6. Payments

6.1 Option Fees.

6.1.1. SGI shall pay CLB a fee of [***].

6.1.2. SGI shall pay CLB a fee of [***].

6.1.3. SGI shall pay CLB a maintenance fee of [***].

6.2 License Fee. SGI shall pay CLB a license fee of [***].

6.3 Milestone Payments. Within [***] following the occurrence of each of the
events specified below for the first Licensed Product only, SGI shall pay to CLB
the following amounts:

 

Milestone

   Payment

1. [***]

   [***]

2. [***]

   [***]

3. [***]

   [***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.4 Royalties

6.4.1 SGI shall pay CLB a royalty equal to [***] on Net Sales of Licensed
Products, commencing with the First Commercial Sale of a Licensed Product.

6.4.2 Royalties shall be calculated on a [***] basis and shall be due and
payable within [***] after the end of such calendar quarter. Such royalties
shall be calculated on the Net Sales in the local currency of each country, and
converted into U.S. Dollars and paid in U.S. Dollars, on the basis of the [***].
SGI shall withhold any taxes on such royalties as required by law.

6.4.3 SGI shall furnish to CLB a written report which includes financial
information relevant to the calculation of royalties, including the relevant,
current standard list prices. Such reports shall be due together with the
royalty payments under Section 6.4.1 within [***] after the end of each calendar
quarter.

6.4.4 SGI shall, and SGI shall cause its Affiliates and sublicensees to, keep
full, complete and proper records and accounts of Net Sales of Licensed Products
in sufficient detail to enable the royalties payable to CLB to be determined by
an independent audit. Upon reasonable notice to SGI, CLB shall have the right to
have an independent certified public accountant audit SGI’s or its Affiliates’
records pertaining to Licensed Products during normal business hours to verify
the royalties payable pursuant to this Agreement; provided, however, that
(a) such audit shall not take place more frequently than [***] a year and
(b) shall not cover such records for more than the preceding [***]. Such audits
shall be at [***]. SGI shall, and SGI shall cause its Affiliates and
sublicensees to, preserve and maintain all such records and accounts required
for audit for a period of [***] after the quarter to which such records and
accounts apply.

7. Commercial Development

7.1 SGI shall, upon CLB’s request, keep CLB generally informed of SGI’s and its
Affiliates’ updated development plans for Licensed Products, including SGI’s and
its Affiliates’ and sublicensees’ planned timing for Licensed Product launch
dates. All dates and other information provided by SGI to CLB shall be
Confidential Information (as defined below), shall be used by CLB for planning
purposes only and shall be subject to modification by SGI, at any time, based on
its or its Affiliates’ and sublicensees’ actual progress in the development
process.

7.2 SGI shall provide CLB with notice of Approvals received by SGI or its
Affiliates or sublicensees’ regarding Licensed Products.

8. Governmental Approvals. SGI shall be responsible for obtaining all necessary
governmental Approvals for the development, testing, production, distribution,
sale and use of Licensed Products, as applicable, in any country where Licensed
Products shall be manufactured

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

or sold or otherwise distributed. CLB agrees to provide SGI, at SGI’s expense,
with any assistance reasonably requested by SGI, in obtaining such governmental
Approvals.

9. Representations and Warranties

9.1 Representations of SGI. SGI hereby represents and warrants to CLB as
follows: SGI has full power and authority to enter into and perform this
Agreement. This Agreement is a legal and valid obligation binding upon SGI and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by SGI does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.

9.2 Representations of CLB. CLB hereby represents and warrants to SGI as
follows:

(a) CLB has full power and authority to enter into and perform this Agreement
and grant the rights granted to SGI hereunder. This Agreement is a legal and
valid obligation binding upon CLB and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by CLB, including but
not limited to the grant of the licenses set forth herein, does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it;

(b) CLB is the sole and exclusive owner of the Antibodies and Antibody
Technology, free of any liens, encumbrances or ownership interests of any
individual or entity, commercial, academic or otherwise. Neither the execution
or delivery of this Agreement nor the consummation of the transactions
contemplated hereunder requires CLB to obtain any permits, authorizations or
consents from any governmental body or from any other body, person, form or
corporation and such execution, delivery and consummation shall not result in
the breach of or give rise to cause for termination of any agreement or contract
to which SGI or its Affiliates may be a party. Neither CLB nor its Affiliates
shall take any action after the Effective Date that would in any way restrict
its legal right to grant to SGI the rights and licenses contemplated under this
Agreement or otherwise conflict with such rights and licenses; and

(c) To the best of its actual knowledge, the Antibodies and Antibody Technology
do not infringe or conflict with any patent or other proprietary right of any
third party and there is no claim or basis therefor that might limit the use of
the Antibodies and Antibody Technology as provided in the license grants to SGI
herein.

10. Limitation of Liability. IN NO EVENT WILL EITHER PARTY HERETO BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES SUFFERED BY THE OTHER
PARTY ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY, INCLUDING WITHOUT LIMITATION ANY ACT OR FAILURE TO ACT OF ANY

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

NATURE BY EITHER PARTY. THIS LIMITATION WILL APPLY EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

11. Confidentiality

11.1 “Confidential Information” shall mean any proprietary information that is
specifically designated as such and that is disclosed by either party to the
other in any form in connection with this Agreement. For a period of [***] from
the date of disclosure, each party (a) shall treat as confidential all
Confidential Information provided by the other party, (b) shall not use such
Confidential Information except as expressly permitted under the terms of this
Agreement or otherwise authorized in writing by the disclosing party, (c) shall
implement reasonable procedures to prohibit the disclosure, unauthorized
duplication, misuse or removal of such Confidential Information and (d) shall
not disclose such Confidential Information to any third party. Without limiting
the foregoing, each of the parties shall use at least the same procedures and
degree of care to prevent the disclosure of Confidential Information as it uses
to prevent the disclosure of its own confidential information of like
importance, and shall in any event use no less than reasonable procedures and a
reasonable degree of care.

11.2 Notwithstanding the above, neither party shall have liability to the other
with regard to any Confidential Information that:

(a) was generally known and available to the public domain at the time it was
disclosed, or becomes generally known and available to the public domain through
no fault of the receiving party;

(b) was known to the receiver at the time of disclosure as shown by the
receiving party’s written records in existence at the time of disclosure;

(c) is disclosed with the prior written approval of the disclosing party;

(d) becomes known to the receiving party from a source other than the disclosing
party without breach of this Agreement by the receiving party and in a manner
that is otherwise not in violation of the disclosing party’s rights;

(e) is disclosed as required by law, including without limitation any securities
law, or pursuant to the order or requirement of a court, administrative agency,
or other governmental body; provided, that the receiving party shall provide
reasonable advance notice to enable the disclosing party to seek a protective
order or otherwise prevent such disclosure; or

(f) is disclosed as required by law or regulation in obtaining government
Approval to import, distribute or use Licensed Products in the manner authorized
under this Agreement.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12. Term and Termination

12.1 The term of this Agreement shall commence as of the Effective Date and
shall continue in effect until the earlier of (a) termination of the Option by
SGI pursuant to Section 4.1, (b) termination by either party pursuant to
Section 12.2, (c) the [***] of the License Date if [***]; or (d) the [***] of
the First Commercial Sale (the “[***]”); provided however that on the [***] the
License shall survive termination and become royalty-free, fully paid-up and
perpetual.

12.2 Either party may terminate this Agreement in the event of a material breach
of the Agreement by the other party upon [***] written notice to the other
party. The termination shall become effective at the end of the [***] period
unless the other party cures such breach within such period. Subject to
Section 13, each party’s right to so terminate shall be in addition to any
remedies available for breach of contract.

12.3 Neither expiration or termination shall relieve either party of its rights
or obligations accruing prior to such expiration or termination. All rights to
the Antibodies and Antibody Technology shall revert to CLB upon termination of
this Agreement pursuant to Section 12.1(a), 12.1(c) or termination by CLB
pursuant to Section 12.2.

12.4 The provisions of Sections 10, 11 and 13, and the license granted pursuant
to Section 12.1(c) shall survive the expiration or termination of this
Agreement.

12.5 Within [***] after the expiration or termination of this Agreement, each
party shall return any Confidential Information received from the other party.

13. General Provisions

13.1 CLB and SGI shall be independent contractors and shall not be deemed to be
partners, joint venturers or each other’s agents, and neither party shall have
the right to act on behalf of the other except as is expressly set forth in this
Agreement.

13.2 This Agreement sets forth the entire agreement and understanding between
the parties and supersedes all previous agreements, promises, representations,
understandings, and negotiations, whether written or oral between the parties
with respect to the subject matter hereof. There shall be no amendments or
modifications to this Agreement, except by a written document signed by both
parties.

13.3 This Agreement shall not be assigned by either party without the prior
written consent of the other party, except as part of a sale or transfer, by way
of merger or otherwise, of all or substantially all of the business assets of
such party to which this Agreement relates.

13.4 This Agreement shall be construed and enforced in accordance with the laws
of the state of Washington, without giving effect to its or any other
jurisdiction’s principles of conflicts of law. Any dispute or claim arising out
of or in connection with this Agreement

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

shall be resolved as follows: (a) for a period of [***] after a dispute arises
the respective appropriate officers of the parties shall negotiate in good faith
in an effort to resolve the dispute; and (b) if the dispute has not been
resolved at the close of such [***] period, the matter will be finally settled
by binding arbitration under the Rules of Arbitration of the American
Arbitration Association, by one arbitrator appointed in accordance with said
rules; provided, that if the parties cannot agree on the arbitrator, the dispute
shall be resolved by a panel of three arbitrators, wherein each party shall
appoint one arbitrator and those arbitrators shall in turn jointly appoint the
third arbitrator. Judgment on an award rendered by an arbitrator or arbitrators
may be entered in any court having jurisdiction. Notwithstanding the foregoing,
the parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief without breach of this arbitration provision. Such
arbitration shall be held in Seattle, Washington.

13.5 If any provision of this Agreement is finally held to be invalid, illegal
or unenforceable by a court of competent jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not be affected or impaired
in any way.

13.6 Any delay in enforcing a party’s rights under this Agreement or any waiver
as to a particular default or other matter shall not constitute a waiver of a
party’s right to the future enforcement of its rights under this Agreement.

13.7 Any notice required or permitted by this Agreement to be given to either
party shall be in writing and shall be deemed given when delivered personally,
by confirmed telecopy to a fax number designated in writing by the party to whom
notice is given, by delivery by a nationally recognized overnight courier
service, or by registered, recorded or certified mail, return receipt requested,
and addressed to the party to whom such notice is directed, at:

 

If to CLB:    CLB    Division Research and Development    Plesmanlaan 125   
1066 CX Amsterdam    Facsimile: 020-512.32.52    Attention: F. Miedema If to
SGI:    Seattle Genetics, Inc.    22215 - 26th Avenue S.E.    Bothell, WA
98021-4425    Facsimile: (425) 489-4798    Attention: Chief Executive Officer

or at such other address or telecopy number as such party to whom notice is
directed may designate to the other party in writing.

13.8 If the performance of this Agreement or any obligations hereunder is
prevented, restricted or interfered with by reason of fire or other casualty or
accident, strikes or labor disputes, war or other violence, any law, order,
proclamation, ordinance, demand or

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

requirement of any government agency, or any other act or condition beyond the
control of the parties hereto, the party so affected, upon giving prompt notice
to the other party shall be excused from such performance (other than the
obligation to pay money) during such prevention, restriction or interference and
the performance of any obligations of the party not so affected which
obligations are directly dependent upon such performance by the affected party,
shall be tolled during such period.

13.9 This Agreement may be signed in counterparts, each of which shall be deemed
an original and all of which together shall constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CLB By:   /s/ Frank Miedera   Frank Miedera Its:   Director, R&D Division
SEATTLE GENETICS, INC. By:   /s/ Clay B. Siegall   Clay B. Siegall Its:  
President & Chief Scientific Officer

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT A

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.